 
UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.




Written Agreement by and between
 
EUROBANCSHARES, INC.
San Juan, Puerto Rico
 
and
 
FEDERAL RESERVE BANK OF
  NEW YORK
New York, New York
 
 
 
                Docket No. 09-137-WA/RB-HC

 
WHEREAS, Eurobancshares, Inc., San Juan, Puerto, Rico (“Eurobancshares”), a
registered bank holding company, owns and controls Eurobank, San Juan, Puerto
Rico, a state chartered nonmember bank (the “Bank”);
 
WHEREAS, it is the common goal of Eurobancshares and the Federal Reserve Bank of
New York (the “Reserve Bank”) to maintain the financial soundness of
Eurobancshares so that Eurobancshares may serve as a source of strength to the
Bank;
 
WHEREAS, Eurobancshares and the Reserve Bank have mutually agreed to enter into
this Written Agreement (the “Agreement”); and
 
WHEREAS, on September 26, 2009, the board of directors of Eurobancshares, at a
duly constituted meeting, adopted a resolution authorizing and directing Rafael
Arrillaga-Torrens, Jr. to enter into this Agreement on behalf of Eurobancshares,
and consenting to compliance with each and every provision of this Agreement by
Eurobancshares and its institution-affiliated parties, as defined in sections
3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as amended (the “FDI
Act”) (12 U.S.C. §§ 1813(u) and 1818(b)(3)).
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, Eurobancshares and the Reserve Bank agree as follows:
 
Capital Plan
 
1.           Within 60 days of this Agreement, Eurobancshares shall submit to
the Reserve Bank an acceptable written plan to maintain sufficient capital at
Eurobancshares, on a consolidated basis, and the Bank, as a separate legal
entity on a stand-alone basis.  The plan shall, at a minimum, address, consider,
and include:
 
(a)           The consolidated organization’s and the Bank’s current and future
capital requirements, including compliance with the Capital Adequacy Guidelines
for Bank Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure,
Appendices A and D of Regulation Y of the Board of Governors (12 C.F.R. Part
225, App. A and D) and the applicable capital adequacy guidelines for the Bank
issued by the Bank’s federal regulator;
 
(b)           the adequacy of the Bank’s capital, taking into account the volume
of classified credits, concentrations of credit, allowance for loan and lease
losses (“ALLL”), current and projected asset growth, and projected retained
earnings;
 
(c)           the source and timing of additional funds to fulfill the
consolidated organization’s and the Bank’s future capital requirements;
 
(d)           supervisory requests for additional capital at the Bank or the
requirements of any supervisory action imposed on the Bank by its federal or
state regulator; and
 
(e)           the requirements of section 225.4(a) of Regulation Y of the Board
of Governors (12 C.F.R. § 225.4(a)) that Eurobancshares serve as a source of
strength to the Bank.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Eurobancshares shall notify the Reserve Bank, in writing, no more
than 30 days after the end of any quarter in which Eurobancshares’ consolidated
capital ratios or the Bank’s capital ratios (total risk-based, tier 1
risk-based, or leverage) fall below the respective plan’s minimum ratios. 
Together with the notification, Eurobancshares shall submit an acceptable
written plan that details the steps Eurobancshares will take to increase its
and/or the Bank’s capital ratios above the plan’s minimums.
 
Dividends
 
3.             (a)           Eurobancshares shall not declare or pay any
dividends without the prior written approval of the Reserve Bank and the
Director of the Division of Banking Supervision and Regulation of the Board of
Governors (the “Director”).
 
(b)           Eurobancshares shall not directly or indirectly take dividends or
any other form of payment representing a reduction in capital from the Bank
without the prior written approval of the Reserve Bank.
 
(c)           Eurobancshares and its nonbank subsidiaries shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank and the Director. 
 
(d)           All requests for prior approval shall be received by the Reserve
Bank at least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities.  All requests shall contain, at a minimum, current
and projected information on Eurobancshares’ capital, earnings, and cash flow;
the Bank’s capital, asset quality, earnings, and ALLL; and identification of the
sources of funds for the proposed payment or distribution. For requests to
declare or pay dividends, Eurobancshares must also demonstrate that the
requested declaration or payment of dividends is consistent with the Board of
Governors’ Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory Service, 4-877 at page 4-323).
 
 
 

--------------------------------------------------------------------------------

 
 
Debt and Stock Redemption
 
4.             (a)           Eurobancshares and any nonbank subsidiary shall
not, directly or indirectly, incur, increase, or guarantee any debt without the
prior written approval of the Reserve Bank.  All requests for prior written
approval shall contain, but not be limited to, a statement regarding the purpose
of the debt, the terms of the debt, and the planned source(s) for debt
repayment, and an analysis of the cash flow resources available to meet such
debt repayment.
 
(b)           Eurobancshares shall not, directly or indirectly, purchase or
redeem any shares of its stock without the prior written approval of the Reserve
Bank.
 
Compliance with Laws and Regulations
 
5.           In appointing any new director or senior executive officer, or
changing the responsibilities of any senior executive officer so that the
officer would assume a different senior executive officer position,
Eurobancshares shall comply with the notice provisions of section 32 of the FDI
Act (12 U.S.C. § 1831i) and Subpart H of Regulation Y of the Board of Governors
(12 C.F.R. §§ 225.71 et seq.).
 
6.           Eurobancshares shall comply with the restrictions on
indemnification and severance payments of section 18(k) of the FDI Act (12
U.S.C. § 1828(k)) and Part 359 of the Federal Deposit Insurance Corporation’s
regulations (12 C.F.R. Part 359).


 
 

--------------------------------------------------------------------------------

 


Progress Reports
 
7.           Within 30 days after the end of each calendar quarter following the
date of this Agreement, the board of directors shall submit to the Reserve Bank
written progress reports detailing the form and manner of all actions taken to
secure compliance with the provisions of this Agreement and the results thereof,
and a parent company only balance sheet, income statement, and, as applicable, a
report of changes in stockholders’ equity.
 
Approval and Implementation of Plan, Policies, and Procedures
 
8.             (a)           Eurobancshares shall submit a written capital plan
that is acceptable to the Reserve Bank within the applicable time periods set
forth in paragraph 1 of this Agreement.
 
(b)           Within 10 days of approval by the Reserve Bank, Eurobancshares
shall adopt the approved capital plan.  Upon adoption, Eurobancshares shall
promptly implement the approved plan and thereafter fully comply with it.
 
(c)           During the term of this Agreement, the approved capital plan shall
not be amended or rescinded without the prior written approval of the Reserve
Bank.
 
Communications
 
9.           All communications regarding this Agreement shall be sent to:
 
(a)           Mr. Thomas Oravez
Assistant Vice President
Federal Reserve Bank of New York
33 Liberty Street
New York, New York 10045


(b)           Mr. Rafael Arillaga-Torrens
Chairman
Eurobancshares, Inc.
P.O. Box 191009
San Juan, Puerto Rico 00919-1009
 
 
 

--------------------------------------------------------------------------------

 
 
Miscellaneous
 
10.           Notwithstanding any provision of this Agreement, the Reserve Bank
may, in its sole discretion, grant written extensions of time to Eurobancshares
to comply with any provision of this Agreement.
 
11.           The provisions of this Agreement shall be binding upon
Eurobancshares and its institution-affiliated parties, in their capacities as
such, and their successors and assigns.
 
12.           Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank.
 
13.           The provisions of this Agreement shall not bar, estop, or
otherwise prevent the Board of Governors, the Reserve Bank, or any other federal
or state agency from taking any other action affecting Eurobancshares, the Bank,
any nonbank subsidiary of Eurobancshares, or any of their current or former
institution-affiliated parties and their successors and assigns.
 
14.           Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818).
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 30th day of September, 2009.
 
 
EUROBANCSHARES, INC.
FEDERAL RESERVE BANK OF
 
     NEW YORK
       
By: /s/ Rafael Arillaga-Torrens, Jr.        
By: /s/ Thomas Oravez            
             Rafael Arillaga-Torrens
             Thomas Oravez
             Chairman
             Assistant Vice President

 
 
 

--------------------------------------------------------------------------------

 